      Case 6:20-cv-01053-EFM-KGG Document 10 Filed 06/16/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


CHRISTOPHER J. GILKEY,                       )
                                             )
                        Plaintiff,           )
                                             )
vs.                                          )      Case No.: 20-1053-EFM
                                             )
KING OF FREIGHT,                             )
                                             )
                        Defendant.           )


                                            ORDER

       This matter is before the Court upon the Report and Recommendation (R&R) of the

United States Magistrate Judge that Plaintiff’s Complaint be dismissed as untimely, as the charge

of discrimination before the EEOC was not filed within 300 days of the alleged discriminatory

practice. The R&R provided that it should be mailed to Plaintiff via certified mail, and that

Plaintiff would have fourteen days after service of a copy thereof to file with the District Judge

any written objections thereto. The R&R was mailed on May 7, 2020, to Plaintiff, at the address

of record for him on this case. That address came from his filing of the original Complaint, and

the Court would further note that in March of this year a certified mailing to him at that address

was signed for by Plaintiff. The May 7 mailing, however was returned undeliverable to that

address.

       D. Kan. Rule 5.1(c)(3) provides that each pro se party must notify the clerk in writing of

any change of address, and that any notice mailed to the last address of record will be sufficient

notice. As the R&R was mailed to the last address of record for the Plaintiff, it is therefore

deemed sufficiently served. More than fourteen days have passed without Plaintiff having filed

any written objections. Therefore, the Court finds that in the absence of objections to the R&R,

it should be adopted.
      Case 6:20-cv-01053-EFM-KGG Document 10 Filed 06/16/20 Page 2 of 2



       IT IS THEREFORE ORDERED that the R&R that this case be dismissed, Doc 8, is

adopted at this Court’s own order, and this case is dismissed.

       IT IS SO ORDERED.

       Dated this 16th day of June, 2020.

       This case is closed.




                                             ERIC F. MELGREN
                                             UNITED STATES DISTRICT JUDGE




                                                2
